Citation Nr: 1023022	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-10 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral leg pain 
(claimed as lameness and numbness in the legs).

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from May 1964 to November 
1966.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York which denied service connection for 
bilateral leg pain and denied service connection for 
residuals of a back injury.  In a March 2010 rating decision 
the Appeals Management Center (AMC) granted service 
connection for chronic low back pain syndrome, with an 
evaluation of 20 percent from February 9, 2005 (the date of 
his claim for service connection for a back condition).

The issue of service connection for a cervical spine 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The evidence of record does not show a currently 
diagnosed chronic neurological disease which is related to 
service; the first treatment records relating to sciatica are 
from 1983, roughly 17 years after service; Lyme's disease was 
contracted in 1995, nearly 30 years after service; and the 
evidence of record shows that the Veteran injured his left 
knee and hip in a post-service accident. 




CONCLUSION OF LAW

Bilateral leg pain was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§  1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his service connection claim 
in February 2005.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
March 2005 and by the AMC in correspondence dated in February 
2008.  The letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in March 2010.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in a March 2006 
letter and in an April 2008 letter.  The notice requirements 
pertinent to the issues on appeal have been met and all 
identified and authorized records relevant to these matters 
have been requested or obtained

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Veteran's service treatment records and VA treatment records 
were obtained and associated with his claims file.  He was 
also afforded VA medical examinations in June 2005 and May 
2009 to assess the current nature of his claimed disability.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1131 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

As a general matter, direct service connection for a 
disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and an organic disease of the nervous 
system, although not otherwise established as incurred in or 
aggravated by service, is manifested to a compensable degree 
within one year following the requisite service.  See 38 
C.F.R. §§ 3.307, 3.309 (2009).

The Federal Circuit has held that when a claimed disorder is 
not included as a presumptive disorder, direct service 
connection my nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 
1994).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

In February 2005, the Veteran filed a claim for 
"lameness/numbness of the legs",  which he noted began in 
January 1966.

Service treatment records show that in February 1965 and 
January 1966, the Veteran was involved in two motor vehicle 
accidents, where he suffered injuries to his spine; however, 
there was no reference to any leg problems.  In March 1966, 
he was hospitalized for an unrelated disorder.  During his 
confinement, evaluation of t6he extremities revealed that 
deep tendon reflexes were 2+ and equal bilaterally, and there 
was no  weakness in either In May 1966, he noted pain in the 
lower thoracis and upper lumbar area that was nonradiating, 
nonradicular in quality.  A neurological examination revealed 
no motor deficit, sensory examination was normal, the test of 
gait was normal, and his deep tendon reflexes were 
normoactive with downgoing toes.  There was also no punch 
tenderness over any of the vertebral bodies; the neurologist 
noted that there was no evidence of neurological disease.  In 
June 1966 physician gave a provisional diagnosis of 
"compensation neurosis v. inversion," but found that there 
was "no detectable medical, neurological, surgical 
orthopedic or psychiatric disease that warrants a Medical 
Board."  He also noted that the Veteran's deep tendon 
reflexes were present, equal and adequate bilaterally.  
Another June 1966 treatment record noted that his sensory, 
motor and reflexes were within normal limits.  On his 
September 1966 discharge evaluation the Veteran marked that 
he had "lameness."  He also provided a long written 
statement describing the symptoms he attributed to the 
vehicle accidents, which included back pain, stiffness, neck 
stiffness, headaches and stomach trouble.  The Veteran did 
not describe radiculopathy or leg numbness.  When questioned, 
he noted by marking "lameness," he was referring to his 
recurrent back problems.  The only lower extremity complaints 
on his discharge evaluation referred to his bilateral pes 
planus.  Another notation on an October 1966 clinical record 
noted that the Veteran had "inadequate personality, 
manifested by psychosomatic complaints."

An August 1984 copy of statements for treatment by A.L.L., 
D.C., showed that in October 1983 the Veteran sought 
treatment for sacroiliac strain, by spinal manipulation.

A worker's compensation form from October 1985 revealed that 
the Veteran was injured in September 1985 when he fell 
through a floor and felt pain in his left leg and left back.  
After x-rays he was diagnosed with low back syndrome and 
cervicobrachial syndrome.  

An October 1987 letter from J.E.A., M.D. regarding 
examination of the Veteran, noted that in September 1985 he 
fell through a board on the floor and injured his left knee 
and hip.  He stated he sought treatment from chiropractor 
D.J.B. because he was in a lot of pain after the fall.  He 
complained of pain in his left knee, pain in his hips (the 
document is missing two words-the report reads "pain from 
my hips to my...").  He also complained of an electrical 
charge going up his back.  On questioning the Veteran denied 
any significant past medical history referable to the present 
symptoms.

A patient assessment dated in October 1987, performed by 
E.N.D., M.D. noted that in September 1986 the Veteran injured 
his left knee and lower back.  The Veteran denied numbness or 
paresthesias to his lower extremity at the time, though he 
complained of pain in a diffuse manner to the left knee.  He 
complained of low back, but it did not "seem to radiate in 
any particular fashion to either of his lower extremities."  
The straight leg raising was bilaterally negative for 
radicular pain.  Deep tendon reflexes were bilaterally equal 
and present, and strength to the lower extremities seemed to 
be intact.  

An October 1988 examination by Dr. J.E.A. showed patella and 
Achilles deep tendon reflexes were normal bilaterally, and 
Brudzinski's sign and Kernig's sign were both negative.  At 
the time of the examination lower extremity pain was not 
complained of by the Veteran.  

An examination in October 1998, performed for the New York 
Office of Disability Determinations, included the Veteran's 
history of the September 1985 injury as the onset of that 
pain that radiated to his lower extremities.  The Veteran 
denied any other major medical problems in his medical 
history.  He was diagnosed with bilateral sciatica and left 
knee ligamentous and cartilage injuries.

A July 1990 letter from Dr. D.J.B. noted that the Veteran was 
originally seen by him in July 1985 with complaints of low 
back, neck and arm pain.  He noted the work related injury in 
September 1985 resulting in increased low back pain and 
numbness down the lower extremities.  In September 1986 the 
Veteran sought treatment for back pain and an injured left 
knee.  Infrared thermography showed evidence of L5 
radiculopathy.  

In February 2003, the Veteran underwent neurological testing 
in conjunction with his disability claim.  He complained of 
lumbar pain radiating to the back, thighs and legs, and left 
knee pain.  Physical examination of the lower extremities 
showed strength 5/5 in the proximal muscles and 4/5 in the 
distal muscles.  There was questionable cooperation during 
the examination.  His deep tendon reflexes were 2+, ankle 
jerks were 1+ and equal, and his muscle tone was normal.  He 
had patchy areas of decreased sensation on each foot.  He was 
diagnosed with left knee derangement.  

VA new patient initial evaluation records from February 2005 
for the Veteran show he complained of headaches, finger 
numbness, shoulder pain, neck pain and bilateral arm pain 
since military service and a 1966 motor vehicle accident.  He 
also noted he slipped carrying lumber in 1984 and injured 
himself, precipitating Social Security Disability.  
Examination of his extremities showed no edema, and 2+ 
pulses.  He was assessed as having a history of Lyme disease, 
"multiple orthopedic issues related to motor vehicle 
accident v. lyme disease", and torn knee cartilage and 
detached ligament (the Veteran was unsure when or where he 
had this injury).

An April 2005 VA treatment note revealed a history of tick 
bite roughly ten years prior, and the development of rashes 
for which the Veteran did not seek treatment.  However, two 
years after the tick bite he tested positive for Lyme 
serology, and was treated with herbal treatments.  He 
reported experiencing memory problems.  A neurological 
examination noted 4/5 motor strength in his lower 
extremities, his reflexes were "hyper," his sensations 
intact and his coordination reduced.  The physician opined 
that the symptoms could be related to untreated Lyme's 
disease leading to neuroborreliousis, and suggested a 
neurology evaluation and an MRI.  The Veteran refused further 
evaluation as he preferred to follow up with his herbalist.

In June 2005, the Veteran was afforded a VA nerves 
examination.  He reported a medical history of diagnosis of 
Lyme's disease in 1995, the motor vehicle accident in 1966, 
and another injury in 1984.  He stated that after the 1966 
accident he had pain in the hips and legs.  Though he was 
diagnosed with Lyme's disease he was not treated with 
antibiotics as he prefers to take herbal medications.  On 
physical examination, he reported he was unable to lift his 
right and left leg against gravity due to pain.  The examiner 
found that, with limited testing, the Veteran had full 
strength in the hamstrings bilaterally, quadriceps were 
perhaps 5-/5 and full strength tibialis.  His reflexes were 
diminished throughout, and he had mildly diminished sensation 
to pinprick in a stocking pattern of the bilateral lower 
extremities.  Vibratory sense was diminished to less than 
three seconds in the lower extremities.  His gait was 
antalgic and he favored his left leg.  He was not taking any 
medications at the time of the examination.  The Veteran 
refused an MRI or additional x-rays.  When providing a 
diagnosis the examiner stated that the examination was 
somewhat limited due to the Veteran's pain.  She found that 
there did not appear to be any peripheral neuropathy.  

In a February 2006 statement, the Veteran's treating 
chiropractor, D.J.B., submitted a statement that he had been 
treating the Veteran for 22 years and that subsequent to the 
Veteran's 1966 accident he had chronic complaints of pain in 
the back with sciatica.  The chiropractor reported treating 
the Veteran for back and leg pain.

In March 2008 the Board remanded the claim, in part, for an 
additional VA examination.

In May 2009, the Veteran was afforded an additional VA spine 
examination; the claims file was available and reviewed in 
conjunction with the examination.  The Veteran was noted to 
have been injured twice during service in automobile 
accidents.  The first one resulted in low back pain, and the 
second resulted in low back pain, neck pain, and 
"inexplicable symptoms" of pain, dizziness, and cold 
sweats.  Following discharge he slipped and fell from a 
bridge while doing carpentry work in 1985, where he injured 
his lower back and left knee.  The examiner noted that the 
Veteran's chiropractor (D.J.B.) treated him for sciatica on 
the left side.  The Veteran complained of intense pain on the 
left side of his left lower extremity.  He also complained of 
dizziness, numbness and weakness in his areas of pain, 
including the left lower extremity.  He was noted to walk 
with a cane and use a "completely useless" "stretched out" 
orthosis.  

Neurological examination of the lower extremities revealed 
weakness of the extensors, and diminished calf size.  
Function was between 3-4/5 bilaterally.  The Veteran declined 
repetitive motion testing due to a fear of pain.  Further 
neurological testing showed no sensory deficits, deep tendon 
reflexes were normal at the knee and the ankle, and his 
vascular status was normal.  The only diagnosis provided 
after examination was chronic low back pain syndrome (for 
which the Veteran is service connected).

The evidence of record fails to show the Veteran's bilateral 
leg pain (claimed as lameness/numbness of the legs) was 
incurred in or due to service.  

Initially, the Board notes that pain alone without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) appeal dismissed in part, and vacated 
and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110; 1131.  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

Presumptive service connection is not warranted because an 
organic disease of the nervous system was not diagnosed 
within one year of discharge from service.  Neurological 
testing in service was found to be negative for any disease, 
and the first treatment record which suggests a neurological 
condition is an October 1983 chiropractor invoice for 
sacroiliac strain.

Direct service connection is not warranted because the 
evidence fails to show that the Veteran developed lower 
extremity lameness, numbness or pain in service or due to any 
event in service.  As the Veteran's claim did not specify a 
disease or condition as the underlying cause of his 
lameness/numbness/pain, several will be addressed.  Regarding 
his diagnosis of left torn knee cartilage and detached 
ligaments; the evidence clearly shows that he injured his 
left knee falling in a work accident in September 1985.  
Service treatment records do not contain complaints of left 
knee pain or numbness, and there are no post-service 
treatment records prior to 1983.  

Regarding any neurological abnormalities, the Board notes 
that the Veteran has undergone numerous neurological 
examinations, with various theories as to the underlying 
malady causing his subjective symptoms.  Service treatment 
records included a May 1996 neurologist's finding that he did 
not suffer from any neurological disease.  The next 
chronological record in the claims file shows that he was 
treated for sacroiliac strain in October 1983, but the record 
is merely a cost statement and does not include an etiology.  
In October 1987 his low back pain was noted to not radiate to 
his lower extremities, and he did not complain of numbness as 
the time.  In October 1988 he was diagnosed with marked 
lumbar discogenic neuropathy.   By July 1990 treating 
chiropractor D.J.B. noted that infrared thermography showed 
evidence of L5 radiculopathy which he related to the low back 
work injury in September 1985.  Neurological testing in 2003 
resulted in a singular diagnosis of left knee derangement, 
and no neurological disease.  In February 2005 he was 
assessed with "multiple orthopedic issues related to motor 
vehicle accident v. Lyme disease."  Follow-up testing found 
that his symptoms could be related to untreated Lyme's 
disease leading to neuroborreliousis, but the Veteran refused 
further treatment.  The June 2005 VA examiner noted that the 
examination was limited because the Veteran refused MRI and 
x-ray testing, but provided the opinion that there did not 
appear to be any peripheral neuropathy.  A February 2006 
statement from D.J.B. included the opinion that the Veteran's 
sciatica was due to his initial 1966 automobile accident.  
Lastly, the May 2009 VA examiner did not diagnose a 
neurological disease.

Though the Veteran has one positive nexus opinion (the 
February 2006 statement by D.J.B. relating sciatica to his 
service accident), the opinion is not supported by the 
record, including earlier treatment by D.J.B., who did not 
treat the Veteran until 1984 and did not review service 
treatment records prior to providing his opinion.  
Additionally, D.J.B. related the July 1990 testing showing L5 
radiculopathy to the 1985 work injury.  The Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  As the records contains 
conflicting etiology statements from D.J.B., the February 
2006 statement has little probative value.

The Veteran currently suffers from untreated Lyme's disease, 
which he first tested positive for in 1997, though likely 
contracted the illness in 1995 following a tick bite and 
rashes that went untreated.  It has been hypothesized that 
his neurological symptoms may be due to his Lyme's disease.  
His development of Lyme's disease cannot be traced to service 
as he contracted it nearly 30 years after service.

The claim for service connection was filed in February 2005, 
and the evidence of record does not include a diagnosis of a 
chronic neurological disease from the time of the filing 
through to May 2009; though it has been noted that additional 
testing could provide a clearer indication of the Veteran's 
neurological condition, he has refused MRIs, x-rays, 
repetitive motion testing and treatment for Lyme's disease.  
While the Board respects his choice in the medical treatments 
he chooses to pursue, "the duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

Based on the evidence of record there is no indication that 
the Veteran has been diagnosed with a chronic neurological 
disease since the filing of his claim for service connection; 
there is no probative medical nexus opinion linking 
previously diagnosed sciatica and radiculopathy to service; 
his Lyme's disease was noted to have been contracted nearly 
30 years after service; and the evidence shows that an 
intervening work accident caused left knee and hip injuries.  
Thus, the Board finds that a preponderance of the evidence is 
against the Veteran's claim for service connection for 
bilateral leg pain and the claim must be denied.

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for bilateral leg pain 
(claimed as lameness and numbness in the legs) is denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts is applicable to 
this appeal.  

As noted above, the Veteran filed a claim for "recurrent 
back problems" in February 2005.  Service treatment records 
and post-service treatment records included complaints of 
neck pain.  The claims file contains a February 1965 service 
treatment record ntoing neck strain following a motor vehicle 
accident, and a January 1966 X-ray film report noting no 
abnormalities of the cervical spine.  A February 1967 X-ray 
study found loss of normal cervical lordosis without evidence 
of fracture of degenerative change.  The July 2005 rating 
decision denied service connection for "residuals of a back 
injury," which the Veteran appealed.  During his June 2006 
VA examination he was diagnosed with myofascial pain syndrome 
of the cervical spine.  After a Board remand and additional 
May 2009 VA examination, the AMC granted service connection 
for chronic low back pain syndrome.  However, while the AMC 
granted service connection for a lumbar spine disability, it 
did not address any cervical spine disability in the SSOC 
issued in March 2010.

As the appealed "residuals of a back injury" can be 
understood to contemplate both the lumbar and cervical spine, 
and the AMC did not address the cervical spine through a 
rating decision or SSOC after the Board remand, the claim for 
service connection for a cervical spine disability must be 
remanded so that the AMC can evaluate the claim along with 
the additional evidence that has been added to the claims 
file since the March 2007 initial statement of the case.  

The Board notes that during the June 2005 and May 2009 
examination the Veteran refused to attempt repetitive motion 
testing or to allow x-rays or MRIs to be taken.  As such, 
even though the examinations were limited, and the May 2009 
examiner noted in the January 2010 addendum that he was 
unable to evaluate the "cervical spine appropriately" due 
to the limited testing, the Board does not believe that 
scheduling an another examination will provide any additional 
evidence.  The Veteran has made clear his reluctance to 
further participate in further examination testings, and he 
has not allowed the VA to take x-rays or MRIs due to a 
reluctance "to be exposed to further radiation."  In this 
regard, the Court has held that VA's duty to assist the 
veteran in developing the facts and evidence pertinent to a 
veteran's claim is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran is 
encouraged to participate fully in his evaluation in order to 
get the most comprehensive assessment of his current cervical 
spine pathology.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses and 
approximate dates of treatment, of all 
medical care providers, VA and non-VA, who 
provided evaluation and/or treatment for 
his cervical spine, particularly any x-
rays or other imaging.  After the Veteran 
has signed the appropriate releases, those 
records should be obtained and associated 
with the claims file.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be inserted 
in the file.  The Veteran and his 
representative is to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  The AMC/RO should 
evaluate the claims based on all theories 
of entitlement presented by the Veteran.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


